DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 11/06/2020. In applicant’s amendments claim 1 was amended. Claims 1-12 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The replacement drawing sheets were received on 11/06/2020.  These replacement drawing sheets are accepted. The objections to the drawing, specification have been obviated in view of applicant’s amendments and arguments.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160008650 A1 (Jue et al; henceforth Jue).
	Regarding Independent claim 1, Jue discloses a system (unweighting system 1000, Figure 16) comprising: a treadmill (treadmill 10), the treadmill comprising a track (see Figure 16 for the top surface of treadmill 10 which is the track), the treadmill comprising a weight stack (“weight stack”, Figure 19a-19C; ”weight stack can, for example, be placed at the ends of cables 38L,R” ¶ 79), the weight stack coupled to: 
	a harness coupleable to a user (user attachment 86, Figure 16), the harness constructed to simulate pulling a weighted sled when coupled to the user as the user utilizes the treadmill (the user attachment 86 is capable of stimulating the pulling of a weight sled as it is attached to the weight stack through cables 38R,L); 
	and a handle (cross support 32F) graspable by the user (a user is capable of grasping the cross support while in the user attachment 86), the harness constructed to simulate pushing a weighted sled when the user grasps the handle as the user utilizes the treadmill (a user is capable of grasping the support 32F while pushing the treadmill while walking towards the weight stacks).  

    PNG
    media_image1.png
    663
    778
    media_image1.png
    Greyscale

Figure 16: Jue
	Regarding claim 4, Jue further discloses the system of claim 1, wherein: the weight stack is adjustable via a pin (Figure 19B: Annotated; see Figure 19c where the pin locks the weights 1, 2 above to the lifting rod 7).  

    PNG
    media_image2.png
    484
    366
    media_image2.png
    Greyscale

Figure 19B and 19C: Jue Annotated
	Regarding claim 5, Jue further discloses the system of claim 1, wherein: the weight stack is coupled to the harness via a system of pulleys (pulleys 36R, 36L).  
	Regarding claim 6, Jue further discloses the system of claim 1, wherein: the weight stack is coupled to the handle via a system of pulleys (pulleys 36R, 36L; weight stacks are coupled to the cross support 32F through cable 38R,L and front uprights 24,22 and pulleys 36R,36L).  
	Regarding claim 7, Jue further discloses the system of claim 1, wherein: the treadmill comprises guiderails graspable by the user (longitudinal supports 30L, 30R).  
	Regarding Claim 12 Jue further discloses the system of claim 1, wherein: the treadmill comprises a hook (cable hook 87L,R; “the user support 86 can be replaced with other attachment mechanisms. For example, the system 600 can include a hook or other sliding cable engagement system as illustrated in FIG. 15” ¶ 64; system 600 uses the same user support 86; the user support 86 can include hooks as shown in Figure 15) constructed to retain the harness when the harness (see Figure 16 for the cable hooks holding the harness while not in use by the hooks 87L,R as described above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160008650 A1 (Jue) in view of US 20150080189 A1 (Villani).
	Regarding Claim 2, Jue discloses the system of claim 1 as substantially claimed, see above. Jue does not disclose wherein the treadmill comprises a brake activator that is constructed to, responsive to a user action with the brake activator, stop motion of the track via a brake coupled to the brake activator.  
	Villani teaches an analogous exercise treadmill device (treadmill 10, Figure 1) comprising a treadmill (treadmill 10 with manually adjustable magnetic resistance system 100) wherein the treadmill comprises a brake activator (rod 106 and handle 109, Figure 5) that is constructed to, responsive to a user action with the brake activator (a user is capable of interacting with the handle 109), stop motion of the track via a brake (magnets 110 and magnet support member 104; “The orientation of and spacing between the magnets determines the desired strength of the resistance effect” ¶ 22; the magnets provide braking resistance and are capable of stopping the motion of the track) coupled to the brake activator (see Figure 5 for the member 104 coupled to the rod 106).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue with a manually adjustable magnetic resistance system, as taught by Villani, in order to provide variable resistance to better fit user’s preference of intensity of workout.

    PNG
    media_image3.png
    362
    365
    media_image3.png
    Greyscale

Figure 1: Villani
	Regarding Claim 3, Jue discloses the system of claim 1 as substantially claimed, see above. Jue does not disclose wherein the treadmill comprises a brake activator that is constructed to, responsive to a user action with the brake activator, stop motion of the track via a brake coupled to the brake activator, wherein the brake utilizes magnetic resistance.  
	Villani teaches an analogous exercise treadmill device (treadmill 10, Figure 1) comprising a treadmill (treadmill 10 with manually adjustable magnetic resistance system 100) wherein the treadmill comprises a brake activator (rod 106 and handle 109, Figure 5) that is constructed to, responsive to a user action with the brake activator (a user is capable of interacting with the handle 109), stop motion of the track via a brake (magnets 110 and magnet support member 104; “The orientation of and spacing between the magnets determines the desired strength of the resistance effect” ¶ 22; the magnets provide braking resistance and are capable of stopping the motion of the track) coupled to the brake activator (see Figure 5 for the member 104 coupled to the rod 106), wherein the brake utilizes magnetic resistance (magnets 110).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue with a manually adjustable magnetic resistance system, as taught by Villani, in order to provide variable resistance to better fit user’s preference of intensity of workout.
	Regarding claim 8, Jue discloses the system of claim 1 as substantially claimed, see above. Jue does not disclose wherein: the track of the treadmill comprises an adjustable incline.
	Villani teaches an analogous exercise treadmill device (treadmill 10, Figure 1) comprising a track (continuous tread 40) of the treadmill comprises an adjustable incline (“The height of the front of the treadmill is changed by a positioning system 200 for manually varying the angle of frame 20 and thus continuous tread 40”). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue with a positioning system, as taught by Villani, in order to work on different muscles in the legs during workout (“determines which part of the user's running stride is worked on” ¶ 1).
	Regarding claim 10, Jue discloses the system of claim 1 as substantially claimed, see above. Jue does not disclose wherein: the track of the treadmill comprises an adjustable resistance.  
	Villani teaches an analogous exercise treadmill device (treadmill 10, Figure 1) comprising a track (continuous tread 40) of the treadmill comprises an adjustable resistance (manually adjustable magnetic resistance system 100, Figure 1 and 5). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue with a .
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160008650 A1 (Jue) in view of US 20160166879 A1 (Dilli et al; henceforth Dilli).
	Regarding claim 9, Jue discloses the system of claim 1 as substantially claimed, see above. Jue does not disclose wherein: the track of the treadmill comprises an adjustable incline via pinned legs.  
	Dilli teaches an analogous exercise treadmill device (Figure 1) comprising a treadmill (Figure 1) wherein a track of the treadmill (treadmill belt 14) comprises an adjustable incline via pinned legs (adjustable feet 15, Figure 3; “The adjustable feet are used to level the treadmill, as known in the art” ¶ 23; in as much as applicant has shown see the upper portion of the feet 15 being a slender piece of solid material and therefore are a pin and are capable of adjusting the incline of the treadmill).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue with adjustable feet, as taught by Dilli, in order to level the treadmill (¶ 23). 

    PNG
    media_image4.png
    178
    289
    media_image4.png
    Greyscale

Figure 3: Dilli Annotated
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160008650 A1 (Jue) in view of US 20160001119 A1 (Jue et al; henceforth Jue 2).
Regarding claim 11, Jue discloses the system of claim 1 as substantially claimed, see above. Jue further discloses the weight stack is lowered via gravity (see Figure 19C to 19B for the weight stack and gravity lowering the weight stack) and damped using springs (“the weight stack's inertia from the user, compliant members (such as springs 3,4 labeled in FIG. 19A) are introduced between the weight stack and the user” ¶ 79). Jue does not disclose wherein the weight stack is lowered via a hydraulic cylinder.
	Jue 2 teaches an analogous exercise device as Jue in the same field of endeavor of vertical array of selectable weights comprising a weight stack (“weight stack used in unweighting the user” ¶ 19) is lowered via a hydraulic cylinder (“a selectively responsive element positioned between the user and the unweighing device” & “selectively responsive element can be attached in series with a cable” & “responsiveness of the selectively responsive element can be provided by a spring, a pneumatic cylinder, a hydraulic cylinder” ¶ 19; in as much as applicant has shown the hydraulic cylinder is between a weight stack and the user on a cable and would be capable of assisting in lowering the weight stack with gravity; see Figure 9 for location Z on the cable between the user and weight stack). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue to include a selectively responsive element that is a hydraulic cylinder, as taught by Jue 2, in order to provide a dampening frequency to the motion of the weight stack due to motion of the hips while on the treadmill (¶ 19).
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
Regarding Applicants arguments pertaining to prima facie rejection of claims 1, 4-7 (Part II, A: 1: Legal Standard and B: 1, A: Missing Limitations; Page 8) as being anticipated by US 20160008650 (Jue). 
With respect to Part A, 1: Legal Standards, applicant has argued that Jue does not establish a prima facie case of anticipation and has provided Part B, 1, A: Missing Limitations as evidence thereof. These arguments have not been found to be persuasive. The language that applicant has argued that Jue does not disclose is “to simulate pulling a weighted sled when coupled to the user as the user utilizes the treadmill” and “the handle constructed to simulate pushing a weighted sled when the user grasps the handle as the user utilizes the treadmill”. These limitations are functional limitations that further define the structures of “the harness” and “the handle” of which Jue discloses both. Likewise these limitations are a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In use the user is within the harness on the treadmill wherein the weight stacks are attached to the ends of cables attached between the harness and the weight stack as seen in Figure 16. In the case of “to simulate pulling a weighted sled when coupled to the user as the user utilizes the treadmill” the user is capable of simulating the weighted sled by running forward on the treadmill causing the rear weight stacks to provide resistance to the user and therefore providing “a stimulated weight stack”. In the case of “the handle constructed to simulate pushing a weighted sled when the user grasps the handle as the user utilizes the treadmill” the user is 
Applicant has argued that Jue discloses that Jue’s invention is for “rehabilitation for orthopedic injuries or neurological conditions” only and that the first and second cables that are connected to the weight stack are for “unloading a portion of the users weight”.  It is noted that this particular statement is within the background (¶ 4 provided below for full context). 

    PNG
    media_image5.png
    98
    416
    media_image5.png
    Greyscale

Jue only states in this paragraph that partial weight bearing is known for rehabilitation and neurological conditions. Likewise Jue also states it’s known for physical training. In Jue’s description the prior art discloses this device as an exercise device for exercising including running (¶ 57).  Jue discloses that the treadmill device is used for a user that is running or walking while using the treadmill (“a pair of cables configured to unweight a user attached to the cables, such as while the user runs on an exercise device [a treadmill 10]” ¶ 50) which is a form of physical training. The user therefore is capable of pulling on the cables to simulate pulling a weighted sled as weights are resisting motion of the user forward while running. Likewise a user is capable of grasping the support 32F while pushing the treadmill while walking towards the weight stacks to simulate pushing a weighted sled.
Regarding Applicants arguments pertaining to obviousness rejection of claims 2-3, 8-12 (Pages 13-14, Part a, b: Missing claim limitations). 
(Paragraphs 1-3, Page 14) are the same as Part A above (see above). Applicant further argues that there was no proper evidence of obviousness present and that there was no reasonable expectation of success of combination. The recited limitations of paragraph 1-3 are within Claim 1 which was rejected by U.S.C. 102(a)(1) as being anticipated by Jue.
Regarding Applicants arguments pertaining to obviousness rejection of claims 2-3, 8-12 (Pages 15, Part C). 
Applicant has argued that the office has failed to present any explicit factual determination of the scope and contents of the prior art as required under Graham, that the office has failed to identify what “the pertinent art” is, and any explicit factual determination of the level of ordinary skill in the pertinent art. Applicant’s arguments have not been found persuasive. Villani, Dilli, and Jue 2 are relied upon as teaching references and are considered analogous arts to Jue in the same field of endeavor. All three teaching references are treadmill devices for exercise and therefore are in the same field of endeavor of exercise and treadmills and analogous as all are treadmills. Jue 2 is further analogous as it likewise teaches a weight stack configuration in use with a treadmill just as Jue and would be considered analogous for both teaching exercise treadmills with weight stacks.
Regarding Applicants arguments pertaining to obviousness rejection of claims 2-3, 8-12 (Pages 15, Part D). 
Applicant has argued that no evidence whatsoever has been presented for why it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to combine the references. 
For Villani, applicant has argued that Jue already discloses variable resistance through the weight stack and therefore its questionable to provide an adjustable resistance system to the treadmill. Applicant has correctly pointed out that Villani discloses adjustable resistance for the system but not for the treadmill. Villani teaches an analogous treadmill with adjustable resistance. So for the reasons stated in the rejection above it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue’s treadmill with a resistance system of another treadmill in order to provide a better fit to a user’s preference of intensity of workout. 
Likewise applicant’s arguments pertaining to inoperability and changing of operation of Jue due to modification of Jue in view of Villani are not persuasive. Applicant states that Jue objective is “rehabilitation from orthopedic injuries or neurological conditions”. It is noted that this particular statement is within the background (¶ 4 provided below for full context). 

    PNG
    media_image5.png
    98
    416
    media_image5.png
    Greyscale

Jue only states in this paragraph that partial weight bearing is known for rehabilitation and neurological conditions. Likewise Jue also states it’s known for physical training. In Jue’s description the prior art discloses this device as an exercise device for exercising including running (¶ 57). 
Regarding the reference Dilli, applicant’s arguments are not persuasive. Both Dilli and Jue are solving the same issue of resting a treadmill on the ground as shown in the Figures. Dilli solves this issue using adjustable feet. It would have been obvious to one skilled in the art prior to the 
Regarding the reference Jue 2, applicant’s arguments are not persuasive. The hydraulic cylinder is between the weight stack and the cable attached to the user through the harness at the user’s hips. A user using the treadmill while running will move and pull on the cables. As the cylinder is directly connected between the cable and weight stack it will dampen rapid motions produced by the user in order to not cause the weight stack to bounce up and down and cause damage to the weights. 
	Regarding Applicants arguments on Pages 16-17 (Final ¶ of page 16). Applicant has summarized the arguments presented above and for all the reasons above applicants arguments are not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784